Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 06/10/2019.
Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lueth (Pub. No. 2016/0336780 A1).

Regarding claim 1, Lueth discloses:

A system comprising: 
a flow battery (see Fig. 1 and 2, see par [0031], the energy storage system can also comprise a flow battery....); 
an inverter configured to convert an AC voltage from an electrical grid or a photovoltaic device to a first DC voltage (see Fig. 1 and 2, AC/DC converter 2, power grid 3, first DC voltage connect to converter 5); 
a DC/DC converter coupled to the inverter and configured to step down the first DC voltage to a second DC voltage (see Fig. 1 and 2, converter 5, second DC voltage that connect to converter 7, see par [0082-0084], the voltage at the intermediate circuit 4 can be considerably higher that the voltage at the energy converter 7 to 10.....); and 
a battery management controller (BMC) coupled between the DC/DC converter and the flow battery, the BMC including a first power route, a second power route in parallel with the first power route (see Fig. 1 and 2, controller 11, DC/DC converter 5 first route, DC/DC converter 6 second route), and 
a current source converter coupled to the second power route, the BMC being configured to initialize the flow battery with a third DC voltage using the current source converter a third DC voltage (see Fig. 1 and 2, converter 8, third DC voltage that connect to converter 9, see par [0082-0084], the voltage at the intermediate circuit 4 can be considerably higher that the voltage at the energy converter 7 to 10.....).

Regarding claim 2, Lueth discloses:
wherein the first DC voltage ranges between 1200 volts and 1400 volts (see Fig. 1, par [0050-0051], and [0082], a bidirectional AC/DC converter 2 may convert AC from the grid 3 to DC on intermediate circuit 4, the intermediate circuit voltage being between 500V and 1500V).

Regarding claim 3, Lueth discloses:
wherein the second DC voltage ranges between 40 volts and 80 volts (see Fig. 1 par [0050], [0080-0082], second and third voltage converter 5 and 6 are connected to the intermediate circuit 4 and in turn connected to the AC/DC converter 2 and convert DC to DC and may reduce the voltage from the intermediate circuit 4 to 1/10th for example 48V).

Regarding claim 4, Lueth discloses:
wherein the third DC voltage ranges between 0 volts and 80 volts (see Fig. 1, see par [0040-0050] and [0082-0084], the circuit 4 may flow power from battery 7 to batteries 8-10....).

Regarding claim 6, Lueth discloses:
wherein the BMC includes one or more power converters coupled to an output of the BMC (see Fig. 1, see par [0080-0084, the intermediate circuit 4 may be controlled by the controller 11...).

Regarding claim 7, Lueth discloses:
wherein the BMC includes a semiconductor switch coupled to the first power route, and wherein the semiconductor switch is turned off when the flow battery is initialized with the third DC voltage using the current source converter (see Fig. 1 and 2, see par [0040-0050, [0060-0062], and [0080-0084], the controller 11 can actuate the converters 1, 5, and 6 to control the flow of the power .....).

Regarding claim 8, Lueth discloses:
wherein the BMC includes two switches coupled to respective terminals of the flow battery and configured to switch between a connection to the first power route and a connection to the second power route, and wherein the two switches are configured to switch to the connection to the second power route when the flow battery is initialized with a third DC voltage using the current source converter (see Fig. 1 and 2, see par [0040-0050, [0060-0062], and [0080-0084], the controller 11 can actuate the converters 1, 5, and 6 to control the flow of the power).

Regarding claim 14, Lueth discloses:
wherein the flow battery is a vanadium, iron chromium, zinc bromine, or zinc iron flow battery (see par [0099-0100], type of flow battery is the vanadium redox flow battery....).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lueth (Pub. No. 2016/0336780 A1) further in view of Liu et al. (US Pub. No. 2016/0308488).


Regarding claim 5, Lueth fails to disclose:
wherein the photovoltaic device is a solar tracker.
Thus, Liu discloses:
wherein the photovoltaic device is a solar tracker (see par [0052], the present disclosure provides a tracker apparatus for solar modules....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified an electric power conversion device of Lueth to using a solar tracker in order to reduce welding lowers cost, improves installation time, avoids errors in installation, improves manufacturability, and reduces component count through standardized parts (see Liu par [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lueth (Pub. No. 2016/0336780 A1) further in view of Stephenson et al. (US Patent No. 5897973).

    Regarding claim 9, Lueth fails to disclose:
wherein the two switches are configured to switch to the connection to the first power route when a voltage of the flow battery reaches a predetermined voltage.
Thus, Stephenson discloses:
wherein the two switches are configured to switch to the connection to the first power route when a voltage of the flow battery reaches a predetermined voltage (see Fig. 1 and 2, switches 12, see col2, line 28 to col.3, line 25, provided a signal to the gate of the MOSFET to turn the MOSFET on whenever the input voltage exceeds the internal reference potential....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified an electric power conversion device of Lueth to configured to switch to the connection to the first power route when a voltage of the flow battery reaches a predetermined voltage in order to provide the advantages of being able switch individual cells based on their voltage being in tolerance or not (see Stephenson col. 2, line 28 to col. 3 line 25).

    Regarding claim 10, Lueth discloses:
wherein the predetermined voltage is between 40 V and 65 V (see Fig. 1 par [0050], [0080-0082], second and third voltage converter 5 and 6 are connected to the intermediate circuit 4 and in turn connected to the AC/DC converter 2 and convert DC to DC and may reduce the voltage from the intermediate circuit 4 to 1/10th for example 48V).

    Regarding claim 11, Lueth discloses:
further comprising a plurality of sensing circuits configured to sense a voltage of a respective plurality of cells of the flow battery,Patent Application Attorney Docket No.: 00014-00103US01 wherein each sensing circuit of the plurality of sensing circuits includes a first resistor having a very large resistance, a capacitor having a small capacitance, and a second resistor having a very large resistance coupled in series between a voltage rail and ground, wherein the capacitor is coupled across contacts of a cell of the plurality of cells of the flow battery (see Fig. 2, sensing circuit resistors R1, R2, R4, capacitors C1, see col. 2, line 25-col. 3, line 25, [wherein R2 and R3 have resistance of 4.7 and 2.2 Mohm and C1 is a 1.1µ]).

    Regarding claim 12, Lueth discloses:
wherein the very large resistance is between 1 Mohm and 10 Mohm (see Fig. 2, sensing circuit resistors R1, R2, R4, capacitors C1, see col. 2, line 25-col. 3, line 25, [wherein R2 and R3 have resistance of 4.7 and 2.2 Mohm and C1 is a 1.1µ]).

    Regarding claim 12, Lueth discloses:
wherein the small capacitance is between 1 pF and 0.01 pF (see Fig. 2, sensing circuit resistors R1, R2, R4, capacitors C1, see col. 2, line 25-col. 3, line 25, [wherein R2 and R3 have resistance of 4.7 and 2.2 Mohm and C1 is a 1.1µ]).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN NGO/
 Primary Examiner, Art Unit 2851